DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
The amendment filed on 5 May 2020 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuura et al. (US 2014/0022645 A1).
With respect to claim 1:	Matsuura teaches “a head-up display (100) comprising: a display device (111a+111b+111c) configured to project display light (L0); a field lens (111d) configured to adjust a direction of the display light (paragraph 25); a thin-plate screen (113) configured to receive the display light emitted from the field lens on a rear surface (see Fig. 3) and display a display image on a front surface (paragraph 27); a screen holder (116) configured to hold the screen (paragraph 30); and a main holder (130) configured to accommodate the field lens and the screen held by the screen holder (see Fig. 3)”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura as applied to claim 1 above, and further in view of Kobayashi (US 2014/0368544 A1).
With respect to claim 4:	Matsuura teaches “the head-up display according to claim 1 (see above)”.
Matsuura does not specifically teach “wherein the screen holder includes a plurality of clips configured to fix the screen”.
However, Kobayashi teaches a screen holder (390 (Figs. 43-46)) which includes a plurality of clips (394) configured to fix the screen (361).
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the head-up display of Matsuura by using the plurality of clips taught by Kobayashi in order to keep the screen from moving while avoiding the problem of discoloration associated with adhesives (Kobayashi paragraphs 237-239).

Allowable Subject Matter
Claims 2-3, 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 2:	The prior art of record does not teach or reasonably suggest a head-up display comprising a screen holder wherein the screen holder includes a front-surface buffer member abutting against the main holder on a side of the front surface of the screen in a direction orthogonal to a surface of the screen, the front-surface buffer member being configured to buffer vibration of the screen with respect to the main holder along with the other limitations of the claim.
Matsuura, considered to be the closest prior art, teaches a head-up display with a screen, screen holder, and main holder.  However, Matsuura does not teach a front-surface buffer member abutting against the main holder on a side of the front surface of the screen in a direction orthogonal to a surface of the screen, the front-surface buffer member being configured to buffer vibration of the screen with respect to the main holder.
Kobayashi, also considered a close prior art, teaches a head-up display including a screen and screen holder.  However, Kobayashi does not teach a front-surface buffer member abutting against the main holder on a side of the front surface of the screen in a direction orthogonal to a surface of the screen, the front-surface buffer member being configured to buffer vibration of the screen with respect to the main holder.
Claim 6 inherits the subject matter from claim 2.
With respect to claim 3:	The prior art of record does not teach or reasonably suggest a head-up display comprising wherein the screen holder includes a side surface exposed from the main holder, and a side-surface buffer member provided on the side surface, the side-surface buffer member being configured to buffer vibration of the screen along with the other limitations of the claim.
Matsuura, considered to be the closest prior art, teaches a head-up display with a screen, screen holder, and main holder.  However, Matsuura does not teach the screen holder includes a side surface exposed from the main holder, and a side-surface buffer member provided on the side surface, the side-surface buffer member being configured to buffer vibration of the screen.
Kobayashi, also considered a close prior art, teaches a head-up display including a screen and screen holder.  However, Kobayashi does not teach the screen holder includes a side surface exposed from the main holder, and a side-surface buffer member provided on the side surface, the side-surface buffer member being configured to buffer vibration of the screen.
With respect to claim 5:	The prior art of record does not teach or reasonably suggest a head-up display comprising wherein wherein the field lens includes a positioning member configured to position and fix the screen holder and the screen held by the screen holder.
Matsuura, considered to be the closest prior art, teaches a head-up display including a field lens, screen, and screen holder.  However, Matsuura’s screen holder and screen are not positioned and fixed using any part of the field lens.
Kobayashi, also considered a close prior art, teaches a head-up display including a field lens, screen, and screen holder.  However, Kobayashi’s screen holder and screen are not positioned and fixed using any part of the field lens.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721. The examiner can normally be reached 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL J LEE/Examiner, Art Unit 2875           

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875